Title: From Thomas Jefferson to Harry Innes, 20 June 1806
From: Jefferson, Thomas
To: Innes, Harry


                        
                            Dear Sir
                            
                            Washington June 20. 06.
                        
                        Your favor of May 25. is duly recieved & I have to observe that I used the mouldboard you mention with the
                            common bar share plough; nothing about it being changed but the mouldboard. I can assure you that the same horses, in my
                            farm, would make a furrow with this mouldboard 2. I. deeper than they could with the common mouldboard, owing to the
                            difference of resistance. adhering to the principle of the mouldboard I have since varied it’s form by giving it a sharp
                            toe instead of a square one. the effect of this change is to shorten the plough about 6. inches. I inclose you a
                            description of this change. Accept my salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    